DETAILED ACTION
This is a non-final Office action in reply to the Response to Election/Restriction Requirement
filed 02/04/2022. Claims 1-15 are pending:
Claims 8-15 have been withdrawn without traverse in the reply filed 02/04/2022
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-7) in the reply filed on 02/04/2022 is acknowledged.  The traversal is on the ground(s) that “it is believed that all of the claims in this 
application can be examined concurrently without serious burden” (See Page 8 of Remarks). This is not found persuasive because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement; as such, the election has been treated as n election without traverse (MPEP 818.01 (a)).
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/04/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 recites “an agent delivery device to deliver a coalescing agent to selected locations of a 

	Claim 1 recites “a controller to control the microwave energy emitters to direct microwave energy onto the build material layer”, wherein the Specification recites “the controller 102 may be a semiconductor-based microprocessor, a central processing unit (CPU), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), and/or other suitable hardware device” (See [0015]). Therefore, Specification defines the controller 102 may be a semiconductor-based microprocessor, a central processing unit (CPU), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), and/or other suitable hardware device, as corresponding structure for the claimed placeholder of “a controller”. The Specification further defines “the controller 102 may control the power splitter 204 to control which of the microwave energy emitters 120 are supplied with the energy at any given time” (See [0019]), which is the corresponding response/algorithm for the claimed computer-implemented functional claim limitation.
	Claim 5 recites “the controller is to control the microwave energy emitters to selectively direct microwave energy onto the selected locations of the build material layer”, wherein the Specification recites “the controller 102 may be a semiconductor-based microprocessor, a central processing unit (CPU), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), and/or other suitable hardware device” (See [0015]). Therefore, Specification defines the controller 102 may be a semiconductor-based microprocessor, a central processing 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “…onto a respective area near the tip”. The term “near” is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 3 recites the limitation of “…that is perpendicular or nearly perpendicularly to the first direction” which renders the claim vague and indefinite. The term “nearly perpendicularly” is a relative term which renders the claim indefinite. The term “nearly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation "the coaxial feeds" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes Claim 6 recites a singular coaxial feed, not coaxial feeds, and as such there is no basis for multiple coaxial feeds.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al. (WO 2017184127 A1, submitted by applicant in IDS filed 10/30/2020), hereinafter Long, in view of Fifield et al. (US-20140077417-A1), hereinafter Fifield.
Regarding Claim 1, Long discloses an apparatus (Figure 1) comprising: an agent delivery device to deliver a coalescing agent to selected locations of a build material layer [0059-0060]; build material can bind [0006] Figure 1); a plurality of microwave energy emitters (multiple tightly focused energy sources 38 may be used [0078] Figure 1), each of the microwave energy emitters including a tip to generate a focused microwave energy field onto a respective area near the tip (microwave tip emitter selectively applies energy to layer 34 or unpatterned portions 32 of build material 12 [0078] Figure 1); and a controller to control the microwave energy emitters to direct microwave energy onto the build material layer (CPU is a controller [0053] which commands energy source 48 to expose composite layer 34 of the build material 12 to energy [0079-0080] Figure 1). Long does teach of microwave tip emitters ([0078]), but is deficient in explicitly disclosing wherein the tip is to be positioned to place a portion of the build material layer within the focused microwave energy field.
In the analogous art, Fifield teaches a standoff generating and dispensing device to form shapes from a material in an additive fashion ([0049] Figure 1b). Fifield discloses the tip is to be positioned to place a portion of the build material layer within the focused microwave energy field (tip 10 dispenses shape-forming material onto receiving surface 14 with aid of energy source 20 [0049] Figure 1b). Fifield teaches the advantage of the tip include to provide a selected shape to the shape-forming material delivered through in-tip mold 12 ([0050]) and offer the ability of exchanging the tip to easily be replaced and inspected for routine ([0050]), thereby increasing the longevity of the system and accuracy of the molded product.
The teachings of Fifield and the claimed invention would be considered analogous because both ascertain to an additive manufacturing technique/apparatus for producing a molded object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Long so that the tip is to be 

    PNG
    media_image1.png
    300
    652
    media_image1.png
    Greyscale

Regarding Claim 2, Long in view of Fifield disclose all the limitations as set forth above in the rejection of Claim 1. Long further discloses a carriage to scan across the build material layer in a first direction, the carriage supporting the plurality of microwave energy emitters (energy sources [0078] attached to translational carriage to move them adjacent to a fabrication bed 22 [0079]).
Regarding Claim 5, Long in view of Fifield disclose all the limitations as set forth above in the rejection of Claims 1 and 2. Long further discloses the agent delivery device is supported on the carriage (inkjet printhead 16 is attached to translational carriage [0057]) and wherein the controller is to control the microwave energy emitters to selectively direct microwave energy onto the selected locations of the build material layer (CPU is a controller [0053] which commands energy source 48 to expose composite layer 34 of the build material 12 to energy [0079-0080] Figure 1) as the carriage is scanned across the build material layer (as carriage with printhead 16 moves adjacent to build surface 18 [0057]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Long (WO 2017184127 A1), in view of Fifield (US-20140077417-A1) as applied to Claims 1 and 2 above, and further in view of Mattes et al. (US 2016/0279707 A1), hereinafter Mattes.
Regarding Claim 3, Long in view of Fifield disclose all the limitations as set forth above in the rejection of Claims 1 and 2. Although Long does teach a plurality of microwave energy emitters, Long in view of Fifield are deficient in explicitly disclosing the plurality of microwave energy emitters are arranged in an array, the microwave energy emitters in the array extending in a second direction that is perpendicular to or nearly perpendicular to the first direction.
In the analogous art, Mattes teaches a laser printing system (100) for illuminating an object moving relative to a laser module of the laser printing system (100) in a working plane (180) (Abstract). Mattes discloses the plurality of microwave energy emitters are arranged in an array (laser arrays which emit energy [0019]), the microwave energy emitters in the array extending in a second direction that is perpendicular to or nearly perpendicular to the first direction (laser array elongated perpendicular to the direction of the movement of the object [0019]). One of ordinary skill in the art would appreciate that this perpendicular direction is perpendicular to a printhead depositing material, the first direction, with the laser array being perpendicular to that direction; one of would have a reasonable expectation of success in choosing such a configuration. Mattes teaches the advantage of such an array include to improve the homogeneity of the total intensity distribution and reduces the alignment effort of the laser arrays and thus the manufacturing costs of the laser modules and the laser printing system ([0019]).

would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Long in view of Fifield so that the plurality of microwave energy emitters are arranged in an array, the microwave energy emitters in the array extending in a second direction that is perpendicular to or nearly perpendicular to the first direction, as the apparatus of Long in view of Fifield as such was recognized to improve the homogeneity of the total intensity distribution and reduces the alignment effort of the laser arrays and thus the manufacturing costs of the laser modules and the laser printing system.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Long (WO 2017184127 A1), in view of Fifield (US-20140077417-A1) in view of Mattes (US 2016/0279707 A1) as applied to Claims 1, 2, and 3 above, and further in view of Karp et al. (US-20180193955-A1), hereinafter Karp.
Regarding Claim 4, Long in view of Fifield in view of Mattes disclose all the limitations as set forth above in the rejection of Claims 1, 2, and 3. Mattes further teaches the array includes a plurality of columns of microwave energy emitters (laser arrays arranged in columns perpendicular to the direction of movement of the object [0012]), however Long in view of Fifield in view of Mattes are deficient in disclosing wherein the microwave energy emitters in adjacent columns are offset with respect to each other in the second direction.
In the analogous art, Karp teaches a component is fabricated in a powder bed by moving a laser array across the powder bed, in an additive manufacturing process (Abstract). Karp discloses the microwave energy emitters in adjacent columns are offset with respect to each other in the second direction (laser arrays with optical fibers 108 are offset with respect to centerlines Figure 10 [0050]). One of ordinary skill in the art would be well-appraised to make this offset with respect to the second direction with respect to the array of lasers in a perpendicular fashion, and would have a reasonable expectation of success in choosing such a configuration. Karp further teaches the advantage of the offset include to enable laser array 12 to function properly, thereby improving the overall quality of the printed object and longevity of the system at large ([0050]). 
The teachings of Karp and the claimed invention would be considered analogous because
both ascertain to an additive manufacturing apparatus for three-dimensional printing. It
would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Long in view of Fifield in view of Mattes so that the microwave energy emitters in adjacent columns are offset with respect to each other in the second direction, as the apparatus of Long in view of Fifield in view of Mattes as such was recognized to enable laser array 12 to function properly, thereby improving the overall quality of the printed object and longevity of the system at large.
Claims 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Long (WO 2017184127 A1), in view of Fifield (US-20140077417-A1) as applied to Claim 1 above, and further in view of Ramaswamy et al. (US-20150042017-A1), hereinafter Ramaswamy.
Regarding Claim 6, Long in view of Fifield disclose all the limitations as set forth above in the rejection of Claim 1. Long in view of Fifield are deficient in disclosing each of the microwave energy emitters includes a resonator and a coaxial feed, wherein the resonator is capacitively coupled to the coaxial feed and the tip is attached to the resonator.
In the analogous art, Ramaswamy teaches systems, apparatuses, and methods of three-
Abstract). Ramaswamy discloses the microwave energy emitters includes a resonator and a coaxial feed (coaxial resonator of plasma sources 402a-402n with coaxial ends 406a-406n of tubes 408a-408n [0049] Figure 4A), wherein the resonator is capacitively coupled to the coaxial feed and the tip is attached to the resonator (resonator is coupled to ends with tubes with feed/transmission line represented by arrows Figure 4A [0049]). Ramaswamy teaches the advantage of the resonator and coaxial ends are to generate high voltages are on the open side with one or more power sources 404a-404n to generate a plasma torch using chemical precursors, thereby improving the printing speed at a higher temperature ([0049]).
The teachings of Ramaswamy and the claimed invention would be considered analogous because both ascertain to an additive manufacturing apparatus for three-dimensional printing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Long in view of Fifield so that each of the microwave energy emitters includes a resonator and a coaxial feed, wherein the resonator is capacitively coupled to the coaxial feed and the tip is attached to the resonator, as the apparatus of Long in view of Fifield as such was recognized to generate high voltages are on the open side with one or more power sources 404a-404n to generate a plasma torch using chemical precursors, thereby improving the printing speed at a higher temperature.
Regarding Claim 7, Long in view of Fifield in view of Ramaswamy disclose all the limitations as set forth above in the rejection of Claims 1 and 6. Long in view of Fifield are deficient in disclosing the coaxial feeds of the energy emitters are connected to a microwave energy source.
[0049]). Although not explicitly stated, it would be obvious to one of ordinary skill in the art to try to connect the transmission line to an energy source, such as a plasma source, to properly conduct the system, and one would have a reasonable expectation of success in choosing such a configuration. Ramaswamy teaches the advantage of the resonator and coaxial ends are to generate high voltages are on the open side with one or more power sources 404a-404n to generate a plasma torch using chemical precursors, thereby improving the printing speed at a higher temperature ([0049]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Long in view of Fifield so that the coaxial feeds of the energy emitters are connected to a microwave energy source, as the apparatus of Long in view of Fifield as such was recognized to generate high voltages are on the open side with one or more power sources 404a-404n to generate a plasma torch using chemical precursors, thereby improving the printing speed at a higher temperature.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being
unpatentable over Claim 1 of copending Application No. 17/052,100 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other 
This is a provisional nonstatutory double patenting rejection because the patentably
indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754